Citation Nr: 0302555	
Decision Date: 02/11/03    Archive Date: 02/19/03	

DOCKET NO.  00-14 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent from July 1, 1998 to August 31, 2000, and in excess 
of 20 percent from November 1, 2000, for postoperative 
residuals of a right knee injury

2.  Entitlement to an initial compensable evaluation from 
December 5, 1992 to February 20, 1994, and an initial 
evaluation in excess of 20 percent from February 21, 1994, 
for left rotator cuff tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from October 1986 to 
December 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).

In a March 1997 rating decision, the RO granted the veteran 
service connection for residuals of a left rotator cuff 
tendinitis, evaluated as noncompensable effective from 
December 5, 1992, and evaluated as 10 percent disabling 
effective from February 21, 1994.  In April 1997, the veteran 
submitted a statement wherein he disagreed with the initial 
staged ratings that were assigned for his left shoulder 
disability.  Thereafter, in a June 1998 statement, which was 
received by the RO in August 1998, the veteran again made 
reference to the level of disability that had been assigned 
for his left shoulder.  By an August 1999 rating decision, 
the RO continued the initial 10 percent evaluation assigned 
for this disability.  The RO sent the veteran a letter to 
this effect in August 1998, along with a copy of the August 
1998 rating decision and notice of his appellate rights.  In 
March 2000, the veteran submitted a statement that contested 
that determination.  In April 2000, the RO furnished the 
veteran a statement of the case; and in July 2000, the RO 
received the veteran substantive appeal.  By a subsequent 
rating decision dated in June 2002, the RO found clear and 
unmistakable error in its prior rating decisions and assigned 
a 20 percent evaluation for the veteran's left rotator cuff 
tendinitis, effective from February 21, 1994.  A supplemental 
statement of the case was thereafter furnished to the veteran 
in June 2002, which addressed the initial staged ratings that 
were assigned following the original grant of service 
connection for the veteran's residuals of a left rotator cuff 
tendinitis.

In an August 1999 rating decision, the RO granted the veteran 
a temporary total disability evaluation pursuant to the 
provision of 38 C.F.R. § 4.30, based on a period of 
convalescence from May 20, 1998 to June 30, 1998.  By that 
same rating decision, RO denied an increased evaluation in 
excess of 10 percent for the veteran's service-connected 
right knee disorder and, in effect, restored the 10 percent 
evaluation from July 1, 1998, on the date following the 
termination of the temporary total evaluation.  See 38 C.F.R. 
§ 4.30 (2002).  In March 2000, the veteran filed a notice of 
disagreement that specifically contested the assignment of 
the 10 percent evaluation for the right knee.  The RO 
furnished the veteran a statement of the case relative to 
that issue in April 2000; and a substantive appeal was 
received by the RO in July 2000.

While the case was in appellate status, the RO, in its August 
2000 rating decision, granted the veteran a temporary total 
disability evaluation pursuant to 38 C.F.R. § 4.30, based on 
a period of convalescence from September 1, 2000 to October 
31, 2000, and increased the schedular evaluation for the 
veteran's service-connected right knee disorder from 
10 percent to 20 percent effective from November 1, 2000, on 
the date following the termination of the temporary total 
evaluation.  The veteran was furnished a supplemental 
statement of the case in February 2002.

In light of the above procedural development and since the 
present appeal is also derivative of the veteran's challenge 
to the RO's initial staged rating for the left shoulder 
disorder, see Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has construed the issues on appeal as articulated on 
the cover page of this decision.  

Additionally, in correspondence dated since August 1998, the 
veteran appears to have raised the issue of entitlement to an 
increased (compensable) for residuals of a left knee injury.  
Since this matter has not been developed and adjudicated by 
RO, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from July 1, 1998 to August 31, 2000, the 
veteran's right knee disorder was manifested by complaints of 
pain and clinical findings of tendinitis without radiological 
findings of degenerative changes or more than slight 
limitation of motion.  

2.  For the period from November 1, 2000, the veteran's right 
knee disorder was manifested by radiological findings of 
arthritis with noncompensable limitation of motion without 
objective evidence of instability, effusion or weakness.  

3.  For the period from December 5, 1992, through February 
20, 1994, the veteran's left rotator cuff disorder was 
asymptomatic.  

4.  For the period from February 21, 1994, the veteran's left 
rotator cuff disorder is manifested by flexion and abduction 
to 90 degrees with complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 
10 percent for postoperative residuals of a right knee 
injury, for the period from July 1, 1998 to August 31, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.40, 4.45, 4.59 and Part 4, Diagnostic Codes 5262, 5257, 
5259, 5260, 5261 (2002).

2.  The criteria for an increased rating in excess of 
20 percent for postoperative residuals of a right knee 
injury, for the period from November 1, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 
4.59, and Part 4, Diagnostic Codes 5262, 5257, 5259, 5260, 
5261 (2002).

3.  The criteria for an initial compensable evaluation for 
left rotator cuff tendinitis, for the period from December 5, 
1992, through February 20, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59 
and Part 4, Diagnostic Codes 5024-5201 (2002).

4.  The criteria for an initial rating in excess of 
20 percent for left rotator cuff tendinitis, for the period 
from February 21, 1994, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59 and Part 
4, Diagnostic Codes 5024-5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes the recently enacted law, (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).

After reviewing the record the Board is satisfied with 
respect to the veteran's claims that all relevant facts have 
been properly developed and that no useful purpose would be 
satisfied by remanding the case with directions to provide 
further assistance to the veteran.  A comprehensive medical 
history and detailed findings referable to the veteran's 
service-connected right knee and left shoulder are documented 
in the medical evidence.  Further, copies of the veteran's 
relevant VA and private treatment records have been 
associated with the claims folder as have copies of 
comprehensive VA examinations provided to the veteran, to 
include examination reports dated in August 1999, November 
2000 and October 2001.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The record also reflects that the veteran has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the veteran and his representative 
copies of the appeal rating decisions, statement of the case 
and supplemental statements of the case.  These documents 
provide notice of the law and governing regulations and the 
evidence needed to support a higher rating for the veteran's 
right knee and left shoulder disabilities and the 
determination made regarding the veteran's claims.  The 
veteran was also furnished correspondence in April 2001 which 
explains to him what information or evidence was needed to 
grant the benefits sought and further informed the veteran of 
what evidence VA had obtained and what evidence was needed 
from him.  Therefore, under the circumstances, VA has 
satisfied both its duties to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
DelaCruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).  

Factual Background

Private treatment records on file and dated prior to the 
veteran's entrance into service show that the veteran 
sustained an injury to his right knee in February 1984, 
playing basketball.  He was initially treated conservatively 
but due to complaints of continuing pain with exercise he 
underwent right knee arthroscopic surgery with partial 
lateral meniscectomy in July 1984.  Postoperative notes 
record that his postoperative recovery was excellent with 
full range of motion of the right knee.

Service medical records show that in August 1987 the veteran 
sustained direct trauma to the left scapula doing a "PLF" 
(parachute landing fall) and presented to a service 
department treatment facility in October 1987 with complaints 
of continued point tenderness and left shoulder pain.  
Following a physical examination rhomboid strain versus facet 
syndrome was diagnosed.  Probably bursitis was also reported 
as a diagnostic assessment.  Beginning in August 1990 the 
veteran presented to service physicians with complaints of 
right knee pain.  In October 1990 he underwent arthroscopic 
surgery for removal of a loose body.  Recurrent right knee 
pain resulted in further arthroscopic surgery of the right 
knee in April 1992 with debridement of the medial and lateral 
plicae and lateral release.  

On the veteran's initial VA examination in April 1993 the 
veteran reported that he developed discomfort in his left 
shoulder in 1989 which was diagnosed as bursitis but that he 
recovered shortly thereafter and is bothered now only by an 
occasional slight twinge on far elevation of the left 
shoulder during wet weather.  Examination of the left 
shoulder was entirely within normal limits with no limitation 
of motion, tenderness, deformity or dysfunction.  The veteran 
also said that he injured his right knee playing basketball 
in July 1984 with hyperextension of the joint requiring 
surgery.  He also reported that he caused further injury to 
his knee in jumps requiring surgery in August 1990 and April 
1992 for removal of torn lateral menisci and relief of 
lateral meniscus respectively.  He said since that time he 
has continued to have to wear a brace because of instability 
of the joint and almost constant pain.  Examination of the 
right knee joint revealed a one-inch, well-healed surgical 
scar over the lateral aspect.  It was also noted that 
complete flexion caused the presence of crepitus beneath the 
patella but that there was no deformity, swelling, tenderness 
or limitation of motion.  An X-ray of the veteran's knees 
revealed no significant pathology.  History of bursitis, left 
shoulder without X-ray evidence of disease and status post 
right knee injury without evidence of disease were the 
diagnostic impressions.  

Service connection for postoperative right knee was 
established by an RO rating decision dated in November 1993.  
This disorder was rated 10 percent disabling under 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5259.  In this rating 
determination, the RO also denied the veteran's claim for 
service connection for a left shoulder condition.

With respect to his left shoulder condition the veteran 
testified at a personal hearing in August 1994 that he was 
diagnosed with left shoulder bursitis in service.  He added 
that his left shoulder complaints resolved after about a 
month but have since recurred in connection with his job at 
the United States Post Office.  

VA outpatient treatment records compiled between February 
1994 and August 1996 include a VA outpatient treatment record 
dated February 21, 1994, which noted that the veteran 
presented with complaints of left shoulder discomfort for 
approximately one week without any recent injury or trauma.  
Following physical examination bursitis of the left shoulder 
was diagnosed.

On a VA examination in November 1994 the veteran stated that 
he was told he has bursitis in the left shoulder and that he 
is now troubled by numbness in that joint with typing which 
is involved in his occupation.  He noted that he takes no 
medication and has had no special treatment for his left 
shoulder.  Examination of the left shoulder revealed 
objective tenderness over the anterior aspect of the joint 
with pain on maximum elevation but no limitation of motion, 
abnormal mobility, deformity, swelling or other 
abnormalities.  The veteran's main complaint on this 
examination concerned his knees.  The veteran said that since 
his surgery in 1990 and 1992 he has had to wear a brace to 
keep his knee joint from locking.  He added that he is unable 
to rise to a standing position without pulling up when he 
squats, and is unable to lift objects from the squatting 
position.  He reported that he takes no medication for relief 
of his right knee complaints and had no recent treatment.  
Examination of the right knee joint revealed a 0.7-inch scar 
over the lateral aspect of the joint, which was moderately 
tender.  There was no swelling, deformity, abnormal mobility, 
or limitation of motion.  An X-ray of the left shoulder and 
knees in November 1994 showed no significant pathological 
findings in either of the joints.  Residuals of left shoulder 
injury without X-ray evidence of disease and residuals of a 
right knee injury status post operative without X-ray 
evidence or disease was the diagnostic impressions.    

On VA examination in August 1996 the veteran stated that his 
work at the Post Office required him to reach above his head 
and at times his shoulder is real bad, especially in cold 
weather.  On physical examination of the left shoulder there 
was no obvious swelling or deformity.  The veteran had full 
elevation and flexion from 0 to 180 degrees and abduction 
from 0 to 160 degrees.  Internal rotation and external 
rotation were to 90 degrees.  The veteran did have slight 
tenderness over the supraspinatus region but otherwise the 
examination was within normal limits.  Examination of the 
right knee revealed well-healed incisions from previous 
arthroscopic surgery.  The right knee had full extension at 0 
degrees with flexion to 140 degrees.  All ligaments were 
intact and there was no joint line pain.  X-rays of the left 
shoulder and bilateral knees were interpreted to be normal.  
Mild supraspinatus tendinitis of the left shoulder and post 
status arthroscopic surgery right knee with normal 
examination were the pertinent diagnostic assessments.  

The veteran presented to a VA outpatient treatment clinic in 
March 1996 with complaints referable to his left shoulder.  
He said the shoulder had started hurting with throbbing pain 
and that he had received no relief from medications.  On 
physical examination the veteran's shoulder was noted to be 
tender and abduction was to 70 degrees.  Mild bursitis was 
the diagnostic impression and the veteran was prescribed 
Motrin.  

When examined by VA in December 1996 the veteran reported 
that he continued to have pain in his left shoulder 
especially with lifting and raising his shoulder over head.  
He said he also had crepitus in the left shoulder.  With 
respect to his right knee the veteran was noted to wear a 
brace and to have difficulty with squatting, bending and 
giving away.  On physical examination of the left shoulder 
the veteran was noted to have tenderness over his anterior 
rotator cuff at the supraspinatus tendon.  He was also noted 
to lack 10 degrees of abduction and about 5 degrees of 
internal and external rotation of the left shoulder.  
Otherwise there was no instability of the left shoulder.  
There was a positive impingement sign and mild crepitus on 
range of motion of the left upper extremity.  Examination of 
the right knee revealed well-healed arthroscopy scars and 
range of motion from 0 to 120 degrees.  The knee was stable 
in all planes and there was no effusion.  Mild tenderness was 
noted over the lateral aspect of the right knee at the joint 
line and there was mild crepitus on range of motion.  The 
examiner noted that there was no evidence of loss of 
movement, weaken movement or excessive fatigability or 
incoordination or impaired ability to execute skilled 
maneuvers on any of the veteran's extremities at the present 
time.  He added that the veteran's main disabilities are in 
his left shoulder with pain with repetitive activity and 
overhead activity and his right knee with occasional giving 
way and pain with squatting and going up and down stairs and 
occasional swelling.  

Service connection for left rotator cuff tendinitis was 
established by an RO rating decision in March 1997.  This 
disorder was rated noncompensably disabling from December 5, 
1992, through February 20, 1994, and 10 percent disabling 
effective from February 21, 1994, under Diagnostic Code 5019-
5203 of the aforementioned Rating Schedule.  

Private treatment records received in connection with the 
veteran's current claim for an increased evaluation for his 
service-connected right knee disorder show that the veteran 
underwent further right knee arthroscopy with partial medial 
meniscectomy and excision of spur femoral condyle in May 
1998.  

On a VA examination in August 1999 it was noted that the 
veteran had a long history of problems with his right knee 
and that apparently symptomatology continued with repeat 
arthroscopic surgery with removal of the remainder of his 
medial meniscus and a shaving procedure of a spur that was on 
the femoral condyle in May 1998.  It was noted that he was 
told at that time that he had some degenerative changes to 
the knee.  It was also noted that since his surgery he has 
had to wear a brace and is reportedly unable to run or squat 
and to experience trouble with climbing stairs because of 
pain.  The veteran said he had pain on a daily basis with 
running, squatting or climbing.  He also said that his leg 
had given way on him on about an average of four times per 
month since his last surgery with stumbling or falling.  He 
noted that he had difficulty in functioning on his job as a 
postal clerk because of the difficulty he experienced in 
lifting and pushing and carrying things around, particularly 
the mail, and that he takes Motrin on a regular basis.  On 
examination of the right knee there was minimal tenderness 
over the lateral tibial plateau.  There was no obvious 
swelling or effusion noted and there was no abnormality to 
varus or valgus stress.  There was no Drawer sign and no 
McMurray sign noted.  The veteran could extend the knee to 0 
degrees and flex to 120 degrees although he complained of 
pain with flexion of more than 110 degrees.  It was also 
noted that the veteran had a history of tendinitis in the 
left shoulder and he had received several injections of 
steroids from time to time.  The veteran said he continued to 
have pain in the left shoulder and has tenderness posteriorly 
over the superior aspect of the scapula and pain anteriorly 
over the long head of the biceps muscles.  The examiner noted 
that the veteran continues to have pain also in raising his 
left arm above the left shoulder in both the anterior and 
lateral positions, although he can raise the arm to the 180 
degrees position while complaining of pain, particularly in 
the 90 to 150 degree range and with less pain above that.  
The veteran complained of pain radiating in the shoulder 
posteriorly, although it was noted he could raise the 
shoulder 75 degrees in the posterior plane without 
difficulty.  The veteran said he continues to have problems 
with lifting more than 10 pounds because of the increase in 
pain in the shoulder.  An X-ray of the left shoulder was 
interpreted to reveal no significant bone or soft tissue 
abnormality.  An X-ray of the right knee was interpreted to 
show no evidence of a fracture or joint effusion and no 
significant bony or soft tissue abnormality.  Torn menisci of 
the knee status post multiple arthroscopic surgeries and a 
meniscectomy with residuals and history of degenerative 
changes by X-ray and tendinitis of the left rotator cuff with 
residuals were the diagnostic assessments.  

A private physician saw the veteran in September 2000.  He 
was noted to have a history of four previous arthroscopies on 
his knee, the last one done two years ago.  It was noted that 
he has had recurrences of mechanical symptoms, catching, 
popping, and locking of the knees and that X-rays had shown a 
possible loose fragment on or around the medial femoral 
condyle.  The veteran underwent a chondroplasty medial 
femoral condyle, with debridement of the chondral flaps, 
chondroplasty of trochlea, debridement of anterior fat pad, 
and debridement of the lateral meniscus.  

When examined by VA in November 2000 it was noted in his 
medical history that the veteran has had surgery on his right 
knee five times with one surgery prior to service, two 
surgeries in service and two surgeries subsequent to service.  
The veteran reported that his knee hurts all the time and 
that to prevent giving way he wears a brace.  It was noted 
that the veteran worked for the Post Office and had missed 
approximately two and a half months in the past year because 
of his knee, most of that time due to surgery.  On physical 
examination the veteran had full extension of the right knee 
and flexion to 85 degrees.  There was painful motion 
throughout all movements.  There was no fatigue, weakness, or 
lack of endurance.  There was some enlargement of the knee 
joint but no edema, effusion, instability, or weakness.  The 
knee was found to be tender with no redness or heat.  It was 
also noted that the veteran had crepitus.  X-rays of the 
right knee revealed minimal degenerative joint disease.  

An RO rating decision dated in August 2001 increased the 
schedular disability evaluation for the service-connected 
right knee disorder from 10 percent to 20 percent, effective 
from November 1, 2000.

On the veteran's most recent VA examination in October 2001 
the veteran reported pain in his left shoulder all the time 
with loss of range of motion.  It was noted that the 
veteran's treatment for the left shoulder had been 
conservative and that he has had Cortisone injections in the 
shoulder, which helped for a while.  It was further noted 
that the veteran had no history of left shoulder dislocation 
and/or inflammatory arthritis.  The veteran reported that he 
works for the Post Office and that he has missed 
approximately 30 days in the past year.  The veteran was 
noted to be right hand dominant.  On physical examination the 
veteran had forward elevation of the left upper extremity to 
90 degrees, abduction to 90 degrees, internal rotation to 
90 degrees and external rotation to 60 degrees.  All these 
movements were with pain.  There was no fatigue, weakness or 
lack of endurance.  The veteran had painful motion but no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guardment of movement referable to 
his left shoulder.  Left rotator cuff tendinitis was the 
diagnosis.  



Legal Criteria

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment of earning 
capacity resulting from disease or injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining disability evaluations the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1, 4.2, which require the evaluation of the 
complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, on 
the initial grant of service connection for a disability 
"staged ratings" may be assigned since the effective date of 
the grant of service connection, (i.e., different percentage 
ratings from different periods of time based upon the facts 
found) Fenderson v. West, 12 Vet. App. 119 (1999).  As noted 
in the introduction of this decision, the RO has assigned two 
staged ratings to the veteran's service-connected left 
shoulder disorder since the grant of service connection 
became effective in December 1992.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a greater 
extent, so the special rules are included in the appropriate 
bodily system for evaluation.  Both the use or manifestations 
not resulting from service-connected disease or injury in 
establishing service-connected disability evaluation and the 
evaluation of the same manifestations of the different 
diagnoses are to be avoided.  38 C.F.R. § 4.1.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based upon a greater 
limitation of motion due to pain on use, including use during 
flare ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

Degenerative arthritis (hypertrophic osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joints.  Id.  

Slight impairment of the knee including recurrent subluxation 
or lateral instability, warrants a 10 percent evaluation.  A 
20 percent rating requires moderate impairment.  A 30 percent 
rating requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic residuals resulting from the removal of semilunar 
cartilage.  This is the highest schedular evaluation 
permitted under this code.  Diagnostic Code 5259.  

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However the 
General Counsel also stated that if a veteran does not meet 
the criteria for a 0 percent rating under Diagnostic Code 
5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  See also VAOPGCPREC 9-98 (August 14, 1998), 53 
Fed. Reg. 56704 (1998).  

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. 
§ 4.69 (2001).  In this case, the medical evidence of record 
clearly reflects that the veteran is right-handed.  Thus, the 
rating for his left shoulder disability is based on the 
criteria for evaluating disabilities of the minor extremity.  

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  When the arm is held in the shoulder 
level, the shoulder is at 90 degrees of either flexion or 
abduction.  38 C.F.R. § 4.71, Plate I (2002).

Limitation of motion of the minor arm is rated 20 percent 
when it is limited to the shoulder level or when it is 
limited to a point midway between the side and the shoulder 
level.  When arm motion is limited to 25 degrees from the 
side, a 30 percent rating is assigned for the minor arm.  
Diagnostic Code 5201.

In every instance where the schedule does not provide a 
0 percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

Analysis

I.  Right Knee Disorder

A.  Increased evaluation in excess of 10 percent from July 1, 
1998 to August 31, 2000, for post operative residuals of a 
right knee injury

During the period from July 1998 to August 2000, the veteran 
was assigned a 10 percent rating for his right knee disorder 
under Diagnostic Code 5299-5257.  Pursuant to the provisions 
of 38 C.F.R. § 4.27, unlisted disabilities requiring rating 
by analogy will be coded with the first two numbers of the 
schedule provisions of the most closely related body part and 
"99".  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  
Diagnostic Code 5257 for other impairment of the knee is the 
basis for the 10 percent evaluation assigned by the RO for 
the service-connected right knee disorder, for the period 
from July 1998 to August 2000.  The Board will consider 
whether an increased rating in excess of 10 percent can be 
assigned to the veteran's right knee disorder during this 
relevant period under this diagnostic code as well as any 
other potentially applicable code.

Based on the clinical findings summarized above, the Board 
concludes that the 10 percent rating assigned by the RO under 
Diagnostic Code 5257 for the service-connected right knee 
disorder, from July 1998 to August 2000, is appropriate for 
the disability picture presented at that time.  The record 
establishes that the right knee disorder prior to the 
veteran's latest right knee surgery in September 2000 was 
manifested primarily by tenderness and complaints of pain.  
VA examination of the veteran's right knee in August 1999 
disclosed no obvious signs of swelling or effusion and range 
of motion was from 0 to 120 degrees without evidence of 
ligamentous instability on objective examination.  
Examination of the knee in April 2000 also resulted in 
minimal clinical findings of mild tenderness without evidence 
of swelling, effusion, abnormal movement or instability.  
Thus, these findings do not support a rating higher than 
10 percent under Diagnostic Code 5257.

The Board has considered whether a higher evaluation is 
warranted under the diagnostic codes pertaining to limitation 
of motion, including a separate evaluation for limitation of 
motion attributed to arthritis.  The reports of recent 
examination dated during the period from July 1998 to August 
2000, however, show that the veteran demonstrated a full 
range of right knee extension with flexion limited to only 
120 degrees on VA examination in August 1999, with complaints 
of pain at 110 degrees.  Thus, during the relevant period, 
the veteran has not demonstrated right knee motion that was 
limited to a degree to warrant assignment of a 0 percent 
rating under Diagnostic Codes 5260 or 5261.  Importantly, 
there is no radiological evidence of right knee degenerative 
changes on X-ray of the right knee in August 1999.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In essence, the evidence of record during the period from 
July 1998 to August 2000 does not show the presence of other 
right knee manifestations beyond that contemplated by 
Diagnostic Code 5257 that would support the assignment of 
either a higher or separate compensable evaluation for the 
veteran's right knee disorder.  

B.  Increased evaluation in excess of 20 percent from 
November 1, 2000, for post operative residuals of a right 
knee injury

The veteran underwent arthroscopic surgery on September 1, 
2001, for his service-connected right knee disability with 
debridement of chondral flaps, chondroplasty or trochlea, 
debridement of interior fat pad and debridement of the 
lateral meniscus.  He was awarded a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 from September 
1, 2000, through October 31, 2000, and thereafter a schedular 
disability evaluation of 20 percent was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, effective from 
November 1, 2000.  However, as reflected by the record, there 
is absolutely no medical evidence showing that the veteran 
has malunion or nonunion of the tibia and fibula.  Since 
there is no medical evidence indicating the veteran has 
malunion or nonunion of the right tibia and fibula, a rating 
higher than 20 percent, for the period from November 1, 2000, 
is not warranted under Diagnostic Code 5262.

The Board will therefore consider whether a higher evaluation 
is warranted under the diagnostic codes pertaining to motion 
limitation.  VA examination of the right knee following the 
veteran's most recent surgery in November 2000 noted 
degenerative changes characterized as minimal and flexion 
limited to 85 degrees.  While limitation of motion to 85 
degrees of flexion does not warrant a compensable evaluation 
under Diagnostic Code 5260, the Board observes that a 
10 percent rating is warranted under Diagnostic Code 5003 for 
radiological findings of arthritis for a specific joint and 
related noncompensable limitation of motion.  As such, in 
this particular case, a 10 percent is the maximum rating 
available under Diagnostic Code 5003 for arthritis of a major 
joint with related limitation of motion.

While the veteran had complaints of right knee instability on 
VA examination in November 2000 and prior to that, clinical 
findings on examination in November 2000 and on earlier 
examinations have noted an absence of any instability or 
weakness.  Therefore, a separate rating under Diagnostic Code 
5257 cannot be assigned due to the lack of medical evidence 
showing any subluxation or instability of the veteran's right 
knee at any time especially following his surgery in 
September 2000. 

The veteran has been assigned a 20 percent evaluation for his 
service-connected right knee symptomatology since November 
2000.  In essence, under the applicable diagnostic codes, 
greater impairment such as to warrant an evaluation in excess 
of the 20 percent currently assigned for the right knee has 
not been shown.  

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation in excess of 
10 percent for his service-connected right knee disability 
prior to November 1, 2000, and in excess of 20 percent for 
this disorder since November 1, 2000.  As the evidence in 
this matter is not evenly balanced the doctrine of reasonable 
doubt is not applicable and the claims must be denied. 

II.  Higher initial evaluation for a left shoulder disorder.

On the initial grant of service connection for a disability 
"staged ratings" may be assigned since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1991).  As noted in the introduction, the RO has assigned 
two staged ratings for the veteran's service-connected left 
shoulder disability since service connection became effective 
in December 1992.  The veteran essentially contends that he 
should be entitled to the higher rating for this disability.



A.  Entitlement to a compensable evaluation for the period 
from December 5, 1992, through February 20, 1994, for left 
rotator cuff tendinitis.

A review of the record prior to February 20, 1994, shows that 
the veteran's left shoulder disability was noted on his 
initial VA examination in April 1993 for his left shoulder 
consisted of complaints of occasional slight twinge with 
extended elevation.  Examination of the left shoulder on that 
occasion found it to be entirely within normal limits with no 
limitation of motion, tenderness, deformity or dysfunction.  
Subsequent clinical records are negative for further 
complaints and/ or findings referable to the veteran's left 
shoulder disorder until February 21, 1994.  At that time the 
veteran presented to a VA outpatient treatment clinic with 
complaints of left shoulder discomfort for approximately one 
week's duration.

The absence of any clinical findings referable to the 
veteran's service-connected left shoulder prior to February 
21, 1994, to include any evaluation or treatment for this 
disorder suggest that during the period in question, the 
veteran's left shoulder disorder was relatively asymptomatic.  
Without any evidence of any objective pathology prior to 
February 21, 1994, or significant complaints related thereto, 
the Board finds that a compensable evaluation for the 
veteran's service-connected left shoulder disorder, for the 
period from December 5, 1992 to February 20, 1994, is not 
warranted.

B.  Entitlement to an evaluation in excess of 20 percent from 
February 21, 1994, for left rotator cuff tendinitis.

With regard to the period since February 21, 1994, the Board 
must consider whether the veteran is entitled to a higher 
rating than 20 percent for the left shoulder disorder.  As 
noted above, under Diagnostic Code 5201 limitation of the 
minor arm at shoulder level or midway between the side and 
the shoulder warrants a 20 percent evaluation.  A 30 percent 
evaluation requires limitation of the minor arm to 25 degrees 
from the side.  Diagnostic Code 5201.  

The Board has reviewed the probative evidence since February 
24, 1994, and notes that there is no radiological evidence of 
degenerative changes involving the left shoulder and 
exclusive of an evaluation of the veteran's left shoulder in 
March 1996 which demonstrated abduction to 70 degrees, range 
of motion of the left shoulder, to include on VA examinations 
provided to the veteran in November 1994, August 1996, 
December 1996 and August 1999 were essentially normal with 
only slight restrictions in abduction and rotation (both 
internal and external) of 10 degrees and 5 degrees 
respectively noted on examination in December 1996.  

On his most recent VA examination in October 2000 however the 
veteran's left shoulder forward flexion and abduction was 
limited to 90 degrees.  Radiological impression was normal 
shoulder and while the veteran complained of constant left 
shoulder pain, physical examination was otherwise negative 
with no instability, weakness or abnormal left shoulder 
movement.  Left shoulder motion is not limited to 25 degrees 
from the side, which would comport for a higher 30 percent 
rating.  The 20 percent disability evaluation currently in 
effect does adequately contemplate the functional loss 
demonstrated to include functional impairment attributable to 
pain.  See generally DeLuca, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is also found that he is 
not entitled to a higher disability under any other 
potentially applicable diagnostic code for the left shoulder.  
Here, the board notes there is no evidence that establishes 
that the veteran's left shoulder involves fibrous union or 
nonunion of the humerus or favorable or unfavorable ankylosis 
of the scapulohumeral articulation that will warrant a higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 
5200.  Hence, the Board finds that since February 21 1994, 
the veteran's service-connected left shoulder disorder simply 
does not cause a degree of impairment to warrant a higher 
evaluation than 20 percent already assigned by the RO under 
the Rating Schedule.

III.  Consideration under 38 C.F.R. § 3.321(b)(1)

Finally, pursuant to 38 C. F. R. § 3.321(b)(1), 
extraschedular consideration may be in order when there 
exists such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  In this respect that while the veteran 
has asserted that his service-connected right knee has caused 
him to miss time from work, and that his shoulder causes him 
difficulty in performing job related tasks, the record 
reflects that the veteran continues to work on a regular 
basis and has an established work history of many years with 
the same employer.  Thus, the record does not reflect 
evidence of marked interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Moreover, to the extent that he has missed work 
due to surgery on his service-connected knee, the record 
shows that he has been compensated pursuant to the provisions 
of 38 C.F.R. § 4.30.  Therefore, the Board finds that absent 
more frequent periods of hospitalization or a showing of 
marked interference in employment as a result of the service-
connected disabilities, the criteria for submission of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App  337, 339 
(1996); Shipwash v. Brown 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. (b)(1) does not provide an additional 
basis for increased ratings for the service-connected 
shoulder and/or knee disabilities.




ORDER

Entitlement to an increased evaluation in excess of 
10 percent from July 1, 1998 to August 31, 2000, and in 
excess of 20 percent from November 1, 2000, for postoperative 
residuals of a right knee injury is denied.  

Entitlement to an initial compensable evaluation from 
December 5, 1992 to February 20, 1994, and an initial 
evaluation in excess of 20 percent from February 21, 1994, 
for left rotator cuff tendinitis is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

